Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/21/21 has been entered.
Applicants' arguments, filed 5/21/21, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Previous

Katayama et al. teaches dentifrice compositions comprising agar “capsule particles” (orally acceptable release matrix) “having an average particle size of from 0.3 to 3mm, and vehicles for use in oral cavity” (Abstract).  The particles are designed to “break” during use “to release the contents, such as medicinal ingredients, in the oral cavity” (col. 8, lines 30-32).
The particles are resiliently deformable insofar as they are made of agar, a soft gel.  The particles are taught to have “a sufficient jelly strength of not less than 500 g/cm2, because the resulting capsule particles are not likely to break during the production of the dentifrice composition” (col. 3, lines 33-35). The particles are also taught to be “collected locally in the oral cavity upon brushing as such places as between teeth, and gaps formed between teeth and the gums” (col. 9, lines 51-54).
Since the particles are resiliently deformable and have an average particles size of from 0.3 to 3mm, they are capable of being compressed so as to fit in an interdental space.  
Arguably, the capsule designation implies a shape. In that regard, the shape would have consisted of a cylinder with hemispherical ends.  Accordingly, one would have reasonably expected a long and short dimension, including where the longest dimension is 1.5 to 3 times as long as the shortest dimension, as per claim 8.  
Since agar is a porous matrix, the particles would inherently comprise a plurality of internal voids, or dispersed air pockets (see Technological Background below).
alginate, carrageenan . . . xanthane . . . “ (col. 3, lines 43-50), as per claim 6.
Agar is also mucoadhesive, as per claim 10.
Medicinal ingredients include “tooth caries preventives, antibiotics, vitamins, enzymes, anti-inflammatory agents” (col. 4, lines 12-14), as per claim 11. 
Katayama et al. teaches a specific embodiment of capsule particles having “an average particle size of 1mm” (Example 1-1, col. 10, lines 47-48).
The prior art is not anticipatory insofar as the particles are not required to have at least one dimension in a range of 1.5 to 3mm; however this range would have been obvious since it lies within the average particle size range of the prior art particles, i.e. from 0.3 to 3 mm.

New 
2) Claims 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katayama et al., (US 5,700,449) as applied to claims 1, 4, 6, 8 and 11 above, and further in view of Barth (US 3,929,988).
Katayama et al., which is taught above, differs from claims 7 and 9 insofar as it does not teach a shape for the particles.
Barth teaches a flavored dentifrice comprising encapsulated particles (Abstract).
Barth teaches, “Normally, the capsules can take any shape, it is preferred, however, that they be substantially spherical or of rounded cube shape” (col. 6, lines 21-23).


3) Claims 1, 4, 6, 8, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Gao Changyou Chen (CN 1857733) in view of Katayama et al., (US 5,700,449).
Gao Changyou Chen teaches preparations of bioadhesive chitosan particles (orally acceptable release matrix) for embedding and transferring active medicine (Abstract).  The chitosan particles have excellent adhesion to teeth and may be used to transfer active medicine to the teeth (Id.) via tooth brushing (see lines 19-20 of Background technology).  
Active medicines include sodium fluoride and cetylpyridinium chloride (oral care agents; anti-caries and antibacterial, as per claim 11) (see Summary of the invention, lines 12-13).
The particles are resiliently deformable insofar as they are made of chitosan, as claimed.  Since chitosan is a porous matrix, the particles would inherently comprise a plurality of internal voids, or dispersed air pockets. 
Since the particles are resiliently deformable they are capable of being compressed so as to fit in an interdental space.


Katayama et al. teaches dentifrice compositions comprising agar “capsule particles” (orally acceptable release matrix) “having an average particle size of from 0.3 to 3mm, and vehicles for use in oral cavity” (Abstract).
Katayama et al. teaches, “When the average particle size is less than 0.3 mm, the capsule particles are hardly broken upon brushing, so that the sense of pleasant feeling is significantly lowed the and the capsule particles lose good appearance” (col. 5, lines 7-14).
Arguably, the capsule designation for the particles of Katayama et al. implies a shape. In that regard, the shape would have consisted of a cylinder with hemispherical ends.  Accordingly, one would have reasonably expected a long and short dimension, including where the longest dimension is 1.5 to 3 times as long as the shortest dimension, as per claim 8.  
Katayama et al. teaches a specific embodiment of capsule particles having “an average particle size of 1mm” (Example 1-1, col. 10, lines 47-48).
It would have been obvious to a person having ordinary skill in the art at the time of applicant’s invention to modify the particle size of the chitosan particles of Gao Changyou Chen for the advantage of having a good appearance and utility with a toothbrush, as taught by Katayama et al.

4) Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao Changyou Chen (CN 1857733) in view of Katayama et al., (US 5,700,449) as 
The combination of Gao Changyou Chen and Katayama et al., which is taught above, differs from claims 17-18 insofar as it does not teach a molecular weight for the chitosan.
Moya Argilagos et al. teaches dentifrice compositions comprising chitosan (Abstract).  The chitosan “preferably has an average molecular weight in the range of 5000 to 100000 Daltons” (p. 2, para. 0019]).  According to  Moya Argilagos et al., “The skilled person is well aware on how to choose the proper amount, molecular weight and DDA of the chitosan” (p. 3, para. [0028]).
It would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to use chitosan having a molecular weight greater than 10000 Daltons, as per claim 17 or between about 15,000 Daltons and about 20,000 Daltons, in the compositions of Gao Changyou Chen, since chitosan has a preferably molecular weight in the range of 5000 to 1000000 Daltons for use in oral care compositions, as taught by Moya Argilagos et al.  

2) Claims 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao Changyou Chen (CN 1857733) in view Katayama et al., (US 5,700,449) as applied to claims 1, 4, 6, 8 and 11 above, and further in view of Barth (US 3,929,988).
Gao Changyou Chen in view of Katayama et al., which is taught above, differs from claims 7 and 9 insofar as it does not teach a shape for the particles.
Barth teaches a flavored dentifrice comprising encapsulated particles (Abstract).

It would have been obvious to a person having ordinary skill in the art to provide a substantially spherical shape or a substantially prolate spherical shape to the particles of Gao Changyou Chen, since particles have a substantially spherical shape suitable for particles in a dentifrice, as taught by Barth.  

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Technological Background
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Levy US 4,818,534.  Levy is pertinent for teaching “agar” as an example of a porous matrix (col. 5, lines 20-24).

Response to Arguments
Applicant disagrees that the prior art satisfies the limitation of claim 1, stating, “Applicant respectfully requests that the Office provide specific factual findings predicated on sound technical and scientific reasoning to support a conclusion of 

Initially, it is well settled that “[t]he arguments of counsel cannot take the place of evidence in the record” (see MPEP 2145 relying on In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965)). 
It should also be noted here that limitations from the specification, such as gas bubbles entrainded during processing just before a crosslinking/gelation step” are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Here, the particles of Katayama are made of agar, which is porous.  The porous nature of the agar provides a plurality of dispersed air pockets allowing for compression.  The Examiner cited Levy as proof of the porous nature of agar.  The prior art further teaches the claimed components such as alginate, carrageenan and xanthan, which would inherently provide the claimed properties.  
The dimensions of claim 6 are obvious insofar as they fall with the dimensions of the prior art. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05).


Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER E WEBB whose telephone number is (571)270-3287 and fax number is (571) 270-4287.  The examiner can normally be reached from Mon-Fri 7-3:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F. Krass can be reached (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Walter E. Webb                                                                                                      
/WALTER E WEBB/Primary Examiner, Art Unit 1612